Citation Nr: 0006849	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral knee 
pain.  

3.  Entitlement to service connection for a bilateral ankle 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to service connection for a dental disorder 
claimed as bleeding gums.  

6.  Entitlement to a disability rating greater than 10 
percent for low back pain.   


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1994 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  There is no competent medical evidence of bilateral 
hearing loss within the meaning of VA regulations at 
separation from service or on current VA examination.  

2.  There is no competent medical evidence of a current 
bilateral knee disorder that is related to active duty 
service.  

3.  There is no competent medical evidence of a current 
bilateral ankle disorder that is related to active duty 
service.  

4.  There is no competent medical evidence of a current 
bilateral foot disorder that is related to active duty 
service.  

5.  There is no competent medical evidence of a current 
dental disorder that is related to active duty service.  

6.  The veteran's low back disability is manifested by 
subjective reports of pain and stiffness, particularly with 
activities such as lifting or jumping, as well as flare-ups 
once or twice a month that resulted in difficulty with 
forward bending.  There is objectively evidence of only some 
limitation of motion on all maneuvers with pain beyond the 
recorded ranges.  There is no evidence of muscle spasm, 
unilateral loss of lateral spine motion, postural changes, or 
muscle atrophy.  X-rays reveal no abnormalities of the 
lumbosacral spine.  

7.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.385 (1999).    

2.  The veteran's claim of entitlement to service connection 
for bilateral knee pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a bilateral ankle disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a bilateral foot disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for a dental disorder claimed as bleeding gums is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).    

6.  The criteria for a disability rating greater than 10 
percent for low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999).      

7.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).
  
1.  Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  These minimum 
disability requirements do not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Hensley, 5 Vet. App. at 160.  Service connection 
may be had if the evidence sufficiently demonstrates a nexus 
between current hearing loss disability and service. Id. 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

The Board accepts as true statements from the veteran and 
K.B. that the veteran complained of having problems hearing 
at this stage of the adjudication.  Arms, 12 Vet. App. at 
193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  
However, as stated above, a well grounded claim requires 
medical evidence of a current disability.  Initially, the 
Board notes that audiometric findings at separation from 
service were within normal limits and did not meet the 
disability criteria set forth above.  Moreover, there is no 
medical evidence of current hearing loss disability within 
the meaning of VA regulations.  The September 1998 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
10
5
5
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  
Because the evidence fails to reveal hearing loss disability 
within the meaning of VA regulations, the veteran's claim 
cannot be well grounded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, when there is no current 
disability, there necessarily can be no competent medical 
evidence of a nexus between a disability and service.  Epps, 
126 F.3d at 1468.

2.  Disorders of the Bilateral Knees, Ankles, and Feet

Service medical records show one complaint of left knee pain 
in November 1994 and one complaint of right ankle pain in 
December 1995.  K.B.'s September 1998 statement indicated 
that the veteran complained of knee pain in service.  
Otherwise, the veteran asserts that he had problems with the 
knees, ankle, and feet in service.  For purposes of 
determining whether his claim is well grounded, the Board 
presumes the truthfulness of the assertions.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.       

However, upon further review of the evidence of record, the 
Board finds that there is no competent medical evidence of a 
current disorders of the bilateral knees, ankles, and feet.  
Specifically, there is no medical evidence of a current 
disability.  The diagnoses from the January 1998 VA 
examination were essentially knee pain, ankle pain, and foot 
pain, each without any significant evidence of pathology.  A 
well grounded claim requires medical evidence of a current 
disability.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 
225.  Moreover, when there is no medical evidence of a 
current disability, there can be no medical evidence linking 
the disability to service.  Therefore, absent competent 
medical evidence of a current knee, ankle, or foot 
disability, the veteran's claims are not well grounded.         

3.  Dental Disorder Claimed as Bleeding Gums

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations setting forth the 
requirements for service connection for dental conditions, 
effective June 8, 1999.  64 Fed. Reg. 30,392-30,393 (1999).  
However, upon review of the amendments, the Board finds that 
the only substantive change made effects the duration of time 
required after entry into service for the incurrence of the 
dental conditions for purposes of establishing service 
connection, which has no impact on the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant will apply).  

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(a) (1998); 
38 C.F.R. § 3.381(b) (1999).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381(a) 
(1999).   

Considering the evidence of record, the Board finds that the 
claim for a dental disorder, claimed as bleeding gums, is not 
well grounded.  Again, the veteran's assertions as to having 
bleeding gums in service as accepted as true at this stage of 
evaluating his claim.  Arms, 12 Vet. App. at 193; Robinette, 
8 Vet. App. at 75; King, 5 Vet. App. at 21.  However, as 
discussed above, when there is no evidence of a current 
disability, the claim is not well grounded.  In this case, 
service medical and dental records, including the report of 
the September 1997 separation examination, were negative for 
complaints of bleeding gums or any diagnosis of a chronic 
dental disease.  Moreover, the January 1998 VA general 
medical examination revealed no dental abnormality.  In 
addition, as previously stated, when there is no current 
disability, there can be no medical evidence linking the 
disability to service.  Accordingly, the Board finds that the 
veteran's claim for service connection for a dental disorder 
is not plausible and must be denied as not well grounded.  
Epps, 126 F.3d at 1468.    

Conclusion

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for any of the above-discussed alleged disorders.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the alleged disorders, he should submit 
competent medical evidence showing that he has a current 
chronic disability that is in some way related to active duty 
service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 

The Board notes that in the notice of disagreement, the 
veteran's representative generally asserts entitlement to an 
independent medical examination and opinion.  An independent 
medical expert opinion may be secured by the Board when an 
appeal involves medical complexity or controversy.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  In this case, 
the Board cannot discern, and indeed the veteran's 
representative has not identified, any area of such medical 
complexity or controversy.  The current medical evidence 
simply fails to show any significant symptomatology or 
chronic disorder of the knees, ankles, or feet.  Therefore, 
an opinion from an independent medical expert is not 
warranted in this case.  


Increased Disability Rating for Low Back Pain

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
with respect to this claim have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records were negative for the 
complaint or treatment of any back disorder.  The September 
1997 separation physical examination showed no abnormalities 
of the spine.  On the accompanying report of medical history, 
the veteran related having recurrent back pain, explaining 
that his back had bothered him since basic training, only 
after a road march.   

The veteran was afforded a VA examination in January 1998.  
He related that he had pain and stiffness in the lower back 
for several years.  He used Advil as needed.  Lifting and 
jumping with impact precipitated his symptoms.  Flare-ups 
occurred about twice a month, during which time he had 
trouble bending forward.  There was no history of injury or 
surgery.  The veteran had been employed as a warehouseman for 
a few weeks and had not lost any time from work due to back 
problems, though he experienced decreased productivity when 
his back bothered him.  He did not use a cane, crutches, or a 
brace.  Evaluation of range of motion of the lumbar spine 
revealed forward flexion to 78 degrees, backward extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The veteran indicated 
that he had pain on motion beyond these ranges.  There was no 
lumbar muscle spasm or obvious neurological abnormalities.  
Musculature of the back was symmetrical.  Posture was good.  
The diagnosis was low back pain.  X-rays of the lumbosacral 
spine were negative for abnormalities.  

In a May 1998 rating decision, the RO granted service 
connection for low back pain and assigned a 10 percent 
disability rating.  The veteran timely appealed that 
decision.  

The veteran was afforded another VA orthopedic examination in 
August 1998.  He reported that his back symptoms and 
precipitating factors were unchanged from the previous 
examination.  He denied any additional limitation of motion 
or functional impairment during flare-ups.  Treatment 
included an occasional Tylenol.  The examiner commented that 
the veteran walked and got on the examination table without 
difficulty.  Evaluation of the range of motion of the lumbar 
spine revealed forward flexion to 85 degrees, backward 
extension to 30 degrees, and normal lateral flexion and 
rotation bilaterally.  Straight leg raising was accomplished 
to approximately 75 degrees.  Muscle mass, gross motor 
movement, sensation, and reflexes were all intact.  The 
examiner commented that previous VA examination X-rays were 
normal.  The diagnosis was lumbosacral spine strain with no 
evidence of significant abnormality or decreased range of 
motion.  X-rays of the lumbosacral spine were essentially 
normal. 

In October 1998, the veteran's representative requested a new 
VA examination, asserting that the prior exams were 
inadequate.  The veteran was scheduled for a VA orthopedic 
examination in March 1999.  He failed to report for the 
examination.        
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO evaluated the veteran's low back pain as 10 percent 
disabling under Diagnostic Code (Code) 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned 
when there is characteristic pain on motion.  A 20 percent 
evaluation is in order when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that there are other potentially applicable 
diagnostic codes for the evaluation of back disabilities with 
ratings greater than 10 percent available.  For example, Code 
5292 provides for a 20 percent rating when there is moderate 
limitation of motion of the lumbar spine.  However, as there 
is no evidence of vertebral fracture, spinal ankylosis, or 
neurological deficiencies, Codes 5285, 5286, 5289, and 5293 
are not for application in this case.    

The Board finds that, considering the above symptomatology, 
the veteran's low back disability is most appropriately rated 
under Code 5295.  The minor limitation of motion shown on 
examination does not amount to moderate limitation of motion 
for purposes of a higher rating under Code 5292.  In 
addition, the described symptoms and flare-ups are more 
suggestive of a low back strain.  Accordingly, the Board will 
evaluate the veteran's disability under Code 5295.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Considering the current record, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 10 percent for low back pain.  
The manifestations of the veteran's low back disability 
include subjective reports of pain and stiffness, 
particularly with activities such as lifting or jumping, as 
well as flare-ups once or twice a month that resulted in 
difficulty with forward bending.  Objectively, the January 
1998 VA examination report shows only some limitation of 
motion on all maneuvers with pain beyond the recorded ranges.  
The August 1998 VA examination shows slightly improved range 
of motion.  There is no evidence of muscle spasm, unilateral 
loss of lateral spine motion, postural changes, or muscle 
atrophy.  X-rays reveal no abnormalities of the lumbosacral 
spine.  Given the minimal objective and subjective evidence 
of disability and functional loss, the Board cannot conclude 
that the disability picture more nearly approximates the 
criteria required for a 20 percent rating under Code 5295.  
38 C.F.R. § 4.7.  

In addition, the Board notes that there is no basis for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of hospitalization for low back 
problems and no evidence showing marked interference with 
employment.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for low back pain.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5295.  

The Board notes that the veteran's representative objective 
to the veteran being examined in August 1998 by a physician's 
assistant rather than a medical doctor.  However, the 
examination results from the August 1998 VA examination were 
essentially unchanged from the previous examination.  Indeed, 
the veteran himself told the examiner that his back 
disability was unchanged.  Moreover, the Board emphasizes 
that the veteran was in fact scheduled for another VA 
orthopedic examination in March 1999 and failed to report.    

Finally, the Board again observes the general request of the 
veteran's representative for an independent medical expert 
opinion.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  
However, as with the other claims, the Board cannot discern, 
and the veteran's representative has not identified, any area 
of medical complexity or controversy.  Therefore, an opinion 
from an independent medical expert is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.    

Entitlement to service connection for bilateral knee pain is 
denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.   

Entitlement to service connection for a bilateral foot 
disorder is denied.  

Entitlement to service connection for a dental disorder 
claimed as bleeding gums is denied.  

Entitlement to a disability rating greater than 10 percent 
for low back pain is denied.    

The veteran's request for an independent medical expert 
opinion is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

